DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019, 8/6/2020, 1/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/3/2020 is acknowledged.
Claims 4, 11-15 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al (US 2019/0139853; hereinafter Oh).
Regarding claim 17, Fig 16 of Oh discloses a semiconductor device package comprising:
a carrier (140; Fig 16; ¶ [0112]) having a first surface (Top Surface; Fig 16);
a first interposer (112b/113a/112a (left/right); Fig 16; ¶ [0113]) disposed on the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]);
wherein first interposer (112b/113a/112a  (left/right); Fig 16; ¶ [0113]) comprises a conductive via (113a; Fig 16; ¶ [0079]) having a sandglass shape cross-section (Fig 16).

Regarding claim 18, Fig 16 of Oh discloses a component (120; Fig 16; ¶ [0073]) disposed on the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]) and a first encapsulant (130; Fig 16; ¶ [0112]) encapsulating the component (120; Fig 16; ¶ [0073]), the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]) and the first interposer (112b/113a/112a  (left/right); Fig 16; ¶ [0113]).

Regarding claim 20, Fig 16 of Oh discloses a number of first interposers (112b/113a/112a (left/right); Fig 16; ¶ [0113]) disposed on the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]) and a second interposer (112d/113c; Fig 16; ¶ [0076]) stacked on two or more first interposers.



Regarding claim 22, Fig 16 of Oh discloses the number of first interposers (112b/113a/112a (left/right); Fig 16; ¶ [0113]) are arranged in an irregular pattern (Fig 16).

Regarding claim 23, Fig 16 of Oh discloses a cross-sectional width (Fig 16) of the second interposer (112d/113c; Fig 16; ¶ [0076]) is smaller than a cross sectional with (Fig 16) of the carrier (140; Fig 16; ¶ [0112]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2019/0139853; hereinafter Oh) in view of Yang et al (US 2019/0074267; hereinafter Yang).

a carrier (140; Fig 16; ¶ [0112]) having a first surface (Top Surface; Fig 16) and a second surface (Bottom surface; Fig 16) opposite to the first surface (Top Surface; Fig 16);
a number of first interposers (110 (left/right); Fig 16; ¶ [0113]) disposed on the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]);
a first encapsulant (130; Fig 16; ¶ [0112]) encapsulating the first surface (Top Surface; Fig 16) of the carrier (140; Fig 16; ¶ [0112]) and the number of first interposers (110 (left/right); Fig 16; ¶ [0113]) and separating one first interposer (110 (left); Fig 16) of the number of first interposers (110 (left/right); Fig 16; ¶ [0113]) from another one (110 (right); Fig 16) of the number of first interposers, and
wherein the number of first interposers (110 (left/right); Fig 16; ¶ [0113]) are arranged in an irregular pattern (Fig 16).
However Oh does not expressly disclose a second encapsulant encapsulating the second surface of the carrier.
In the same field of endeavor, Fig 5 of Yang discloses a second encapsulant (220; Fig 5; ¶ [0031]) encapsulating a second surface of a carrier (¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).

Regarding claim 2, Fig 16 of Oh discloses one of the first interposers (110 (left/right); Fig 16; ¶ [0113]) comprises a redistribution layer (112b/113c/112d; ¶ [0075]; Fig 16).

Regarding claim 3, Fig 16 of Oh discloses one of the first interposers (110 (left/right); Fig 16; ¶ [0113]) comprises a conductive via (113a; Fig 16; ¶ [0079]) having a sandglass shape cross-section (Fig 16).

Regarding claim 5, Oh does not expressly disclose at least one first component disposed on the second surface of the carrier and encapsulated by the second encapsulant.
In the same field of endeavor, Fig 5 of Yang discloses at least one first component (104; Fig 5; ¶ [0019]) disposed on the second surface of the carrier (¶ [0040]) and encapsulated by the second encapsulant (220; Fig 5; ¶ [0031]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).


In the same field of endeavor, Fig 5 of Yang discloses at least one component (105; Fig 5) disposed on one side of the carrier and plurality of passive components (162/164; Fig 5) disposed on the other side of the carrier and both sides are encapsulated by the encapsulant (170/220; Fig 5).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that plurality of first components are disposed on the second surface of the carrier and a second encapsulant is encapsulating a second surface of a carrier in order to form the top submodule and bottom submodule and encapsulate them that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2019/0139853; hereinafter Oh) as applied to claim 17 and further in view of Yang et al (US 2019/0074267; hereinafter Yang).
Regarding claim 19, Fig 16 of Oh discloses the carrier (140; Fig 16; ¶ [0112]) has a second surface (Bottom surface; Fig 16) opposite to the first surface.
However Oh does not expressly disclose a second encapsulant encapsulating the second surface of the carrier and wherein a component disposed on the second surface of the carrier and encapsulated by the second encapsulant.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).


Allowable Subject Matter
Claims 6-9, 16, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second interposer stacked on two or more first interposers, wherein the second interposer has a fifth surface facing the first surface of the carrier and encapsulated by the first encapsulant”.
Note: Claims 7-9 are dependent on claim 6

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein 

Regarding claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein a fourth component is disposed on the portion of the first surface of the carrier which is free from encapsulated by the first encapsulant”.

Regarding claim 25, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second interposer has a third surface facing the first surface of the carrier and a first component is mounted on the third surface of the second interposer”.

Regarding claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second interposer has a fourth surface facing away from the first surface of the carrier and a second component is mounted on the fourth surface of the second interposer”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim et al (US 2019/0206813; Kim discloses the limitations of claims 1 and 17, However the prior art either singularly or in combination does not disclose the limitations of the claims 6-9, 16, 24-26 that are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims)

Lee et al (US 2017/0287825; Lee discloses the limitations of claims 1 and 17, However the prior art either singularly or in combination does not disclose the limitations of the claims 6-9, 16, 24-26 that are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/       Primary Examiner, Art Unit 2895